Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Whitney Blair on August 25, 2022

The application has been amended as follows: the amendment below replaces the amendment in the notice of allowance dated June 29, 2022.  The reasons for allowance remain the same.

1.	(Currently Amended) A catheter system, comprising:
a catheter adapter, comprising a distal end, a proximal end, and a lumen extending through the distal end and the proximal end;
a connector having a body with a distal end and a proximal end, the distal end of the body forming a luer adapter and being coupled to the proximal end of the catheter adapter, the connector also having a side port that extends from the body between the distal end and the proximal end; and
a connector support device for supporting the connector while the distal end of the connector is coupled to the proximal end of the catheter adapter, the connector support device comprising:
a lower surface;
an upper surface; 
a ring that extends upwardly from the upper surface towards a proximal end of the connector support device, the body of the connector extending through the ring such that the ring secures the connector to the connector support device;
a lower step that is positioned below the upper surface towards a distal end of the connector support device and spaced from the ring, the luer adapter formed at the distal end of the connector being positioned within the lower step;
a groove in the upper surface that extends between the ring and the lower step, wherein a distance between the groove and the lower surface increases from a distal end of the groove to a proximal end of the groove, the body of the connector being supported in the groove to thereby position the connector at an insertion angle; and
a first set of protrusions that extend upwardly from the upper surface and are positioned on opposing sides of the ring such that the ring and the first set of protrusions are aligned within a first plane that is transverse to an axis that extends between the distal and proximal ends of the connector support device, each of the protrusions in the first set being spaced from the ring; and 
a second set of protrusions that extend upwardly from the upper surface distal to the ring and are positioned on opposing sides of the lower step such that the lower step and the second set of protrusions are aligned within a second plane that is transverse to the axis, the second plane being spaced distally from the first plane thereby forming a channel between the first set of protrusions and the second set of protrusions, the side port of the connector extending through the channel. 

22.	(Cancelled) 

24.	(Currently Amended) A catheter system, comprising:
a catheter adapter, comprising a distal end, a proximal end, and a lumen extending through the distal end and the proximal end;
a connector having a body with a distal end and a proximal end, the distal end of the body forming a luer adapter and being coupled to the proximal end of the catheter adapter, the connector also having a side port that extends from the body between the distal end and the proximal end; and
a connector support device for supporting the connector while the distal end of the connector is coupled to the proximal end of the catheter adapter, the connector support device comprising:
a lower surface;
an upper surface; 
a ring that extends upwardly from the upper surface towards a proximal end of the connector support device, the body of the connector extending through the ring such that the ring secures the connector to the connector support device;
a lower step that is positioned below the upper surface towards a distal end of the connector support device and spaced from the ring, the luer adapter formed at the distal end of the connector being positioned within the lower step;
a groove in the upper surface that extends between the ring and the lower step, wherein a distance between the groove and the lower surface increases from a distal end of the groove to a proximal end of the groove, the body of the connector being supported in the groove to thereby position the connector at an insertion angle; and
a first protrusion that extends upwardly from the upper surface and is positioned to a first side of the ring and spaced from the ring such that the ring and the first protrusion are aligned within a first plane that is transverse to an axis that extends between the distal and proximal ends of the connector support device and a second protrusion that extends upwardly from the upper surface distal to the ring and is positioned to the first side of the lower step such that the lower step and the second protrusion are aligned within a second plane that is transverse to the axis, the second plane being spaced distally from the first plane thereby forming a channel between the first and second protrusions, the side port of the connector extending through the channel.

29.	(Cancelled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783